         Case 1:05-cr-10037-GAO Document 519 Filed 01/07/21 Page 1 of 3




                               UNITED STATES DISTRICT COURT
                                DISTRICT OF MASSACHUSETTS

                                 CRIMINAL NO. 05-10037-GAO

                                UNITED STATES OF AMERICA,

                                                  v.

                                       JOSE RUVALCABA,
                                           Defendant.


                                              ORDER
                                           January 7, 2021

O’TOOLE, S.D.J.

       Jose Ruvalcaba has moved, purportedly pursuant to Federal Rule of Civil Procedure 59(e)

and/or Rule 60(b), to alter or amend this Court’s prior denial of his motion to vacate his sentence

under 28 U.S.C. § 2255. (See Order, Aug. 8, 2016 (dkt. no. 489) (denying, inter alia, defendant’s

Motion under 28 U.S.C. § 2255 to Vacate (dkt. no. 486).) In support of his present request, the

defendant has filed a Motion to Alter or Amend Judgment Pursuant to Civil Rule 59(e) (dkt. no.

490), Movant’s Amendment to Pending Rule 59(e) Motion (dkt. no. 496), Motion to Supplement

Pending Motion Under Civil Rule 59(e) (dkt. no. 498), and Movant’s Supplement to Civil Rule

59(e) Motion (dkt. no. 502).

       The defendant first moved to vacate his sentence under § 2255 in 2010 (dkt. no. 316). That

motion was denied on its merits (dkt. no. 410), no certificate of appealability was issued, and the

First Circuit denied the defendant’s further request for a certificate of appealability (dkt. no. 444).

In 2016, the defendant again filed a motion to vacate his sentence pursuant to § 2255 (dkt. no.

486). In that petition, Ruvalcaba argued that one of the state drug crimes that served as a basis for

his mandatory sentence of life imprisonment under 21 U.S.C. § 841(b) had been reclassified by
         Case 1:05-cr-10037-GAO Document 519 Filed 01/07/21 Page 2 of 3




California as a misdemeanor. The First Circuit denied the request to file a second or successive

petition, and also found the defendant’s substantive arguments to be meritless. See Ruvalcaba v.

United States, No. 16-1240 (1st Cir. June 2, 2016) (No. 7). This Court consequently denied the

defendant’s motion.

       In the presently pending filings, the defendant argues that his second § 2255 petition was

wrongly considered a successive petition because it was brought pursuant to § 2255(f)(4) and was

based on a new fact, namely, the reclassification of his prior felony conviction. He argues that this

Court’s denial of that motion was therefore based on an error of law and asks this Court to

reconsider its prior ruling and allow the second § 2255 motion to proceed. The defendant also

argues that neither of his prior California drug convictions qualifies to support a mandatory

sentence under § 841.

       Ruvalcaba’s attempt to avoid the proper procedures under § 2255 by purporting to move

under Rule 59(e) and/or Rule 60(b) is in vain. “A court appropriately may grant a motion for

reconsideration [under those rules] ‘where the movant shows a manifest error of law or newly

discovered evidence.’” Ruiz Rivera v. Pfizer Pharm., LLC, 521 F.3d 76, 81–82 (1st Cir. 2008)

(quoting Kansky v. Coca-Cola Bottling Co. of New England, 492 F.3d 54, 60 (1st Ci. 2007)).

However, such a motion is not an appropriate means to “repeat old arguments previously

considered and rejected.” Nat’l Metal Finishing Co. v. BarclaysAmerican/Commercial, Inc., 899

F.2d 119, 123 (1st Cir. 1990).

       More importantly, the defendant again argues that reclassification of his prior felony

conviction as a misdemeanor under California law applies retroactively and consequently negates

his federal sentence enhancement. This argument was already addressed by the Court of Appeals

and was found to be “clearly meritless as a matter of law.” Ruvalcaba, slip op. at 2.



                                                 2
        Case 1:05-cr-10037-GAO Document 519 Filed 01/07/21 Page 3 of 3




       Accordingly, the defendant’s Motion to Alter or Amend Judgment Pursuant to Civil Rule

59(e) (dkt. no. 490), Motion to Supplement Pending Motion Under Civil Rule 59(e) (dkt. no. 498),

and Movant’s Supplement to Civil Rule 59(e) Motion (dkt. no. 502) are DENIED.

       It is SO ORDERED.

                                                           /s/ George A. O’Toole, Jr.
                                                           Senior United States District Judge




                                               3
